Case 5:20-cv-00251-DEW-MLH Document 16 Filed 07/08/20 Page 1 of 2 PageID #: 69



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

CHRISTY ROBINSON                                    CIVIL ACTION NO. 20-cv-0251

VERSUS                                              JUDGE DONALD E. WALTER

MAREL INC, ET AL                                    MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

        Christy Robinson (“Plaintiff”) filed suit in state court based on an injury that she

 alleged was caused by a defective poultry processing machine manufactured by Marel, Inc.

 Marel removed the case based on asserted diversity jurisdiction over the dispute between

 Plaintiff (a Louisiana citizen) and Marel (a Kansas corporation with its principal place of

 business in Kansas).

        Plaintiff, after exploring the facts through discovery, states that she has determined

 that the equipment that injured her was not manufactured by Marel but was made by

 Cantrell Machine Co., now known as Cantrell-Gainco Group, and USA Sales and

 Automation, now known as JBT Corporation. Plaintiff has filed a Motion to Substitute

 Parties (Doc. 14) in which she asks that the court substitute those companies as defendants

 and dismiss Marel.

        Plaintiff’s Motion to Substitute Parties (Doc. 14) is denied without prejudice.

 Plaintiff will be allowed until July 24, 2020 to file a motion for leave to file an amended

 complaint. The motion should be accompanied by a proposed amended complaint that

 deletes Marel as a defendant and adds the new defendants. Because this case was removed
Case 5:20-cv-00251-DEW-MLH Document 16 Filed 07/08/20 Page 2 of 2 PageID #: 70



 based on diversity jurisdiction, it is critical that the pleading allege with specificity the

 citizenship of the new defendants.

        Plaintiff should allege whether each entity is a corporation or other type of entity.

 If a defendant is a corporation, Plaintiff must allege (1) the state in which it was

 incorporated and (2) the state in which it has its principal place of business under the test

 set forth in Hertz Corp. v. Friend, 130 S.Ct. 1181 (2010). If a defendant is a partnership,

 LLC, or other form of unincorporated association, Plaintiffs must attempt to set forth with

 specificity the identity of all members/partners and allege their citizenship in accordance

 with applicable rules. See Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d

 530, 536 (5th Cir. 2017); Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL

 3551525 (W.D. La. 2018).

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 8th day of July, 2020.




                                         Page 2 of 2
